


109 HR 5748 IH: To suspend temporarily the duty on certain liquid crystal

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5748
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Berry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain liquid crystal
		  device (LCD) flat panel displays.
	
	
		1.Certain liquid crystal device
			 (LCD) flat panel displays
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							9902.90.01Liquid
					 crystal device (LCD) flat panel displays (provided for in subheading
					 9013.80.90)FreeNo changeNo changeOn or before
					 12/31/2009
							
						
					
				
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
